In Mandamus. On motions to dismiss. Motions to dismiss granted. Cause dismissed.
Upon consideration of respondents’ motion to declare relator a vexatious litigator, it is ordered by the court that the motion is granted, and Saint Torrance is found to be a vexatious litigator under S.Ct.Prac. R. XIV(5)(B). Accordingly,
It is ordered by the court that Saint Torrance is prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. Any request for leave shall be submitted to the Clerk of this court for the court’s review.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.